                      UNITED STATES DISTRICT COURT
                      EASTERN DISTRICT OF WISCONSIN


JOSEPH WAYNE EVANS, JR.,

                   Petitioner,

      v.                                           Case No. 15-cv-991-pp

GARY BOUGHTON,

                   Respondent.


 ORDER ADOPTING MAGISTRATE JUDGE DUFFIN’S RECOMMENDATION
(DKT. NO. 29), DENYING PETITION FOR WRIT OF HABEAS CORPUS (DKT.
NO. 1), DISMISSING CASE AND DECLINING TO ISSUE A CERTIFICATE OF
                          APPEALABILITY


I.    Background

      On August 18, 2015, the petitioner, representing himself, filed a petition

for a writ of habeas corpus under 28 U.S.C. §2254, challenging his December

1, 2014 judgment of conviction in Marinette County Circuit Court for first-

degree intentional homicide and criminal damage to property. Dkt. No. 1.

Simultaneously, the petitioner filed a motion to appoint counsel. Dkt. No. 2. He

paid the $5.00 filing fee. Two weeks later, this court screened the petition,

denied the petitioner’s request for counsel and ordered the respondent to

answer. Dkt. No. 5. The court’s screening order identified potentially

meritorious grounds for habeas relief, including possible due process violations

and ineffective assistance of both trial and appellate counsel. Id.

      In 2018, this court referred the case to Magistrate Judge William E.

Duffin for a report and recommendation. Dkt. No. 27. On October 10, 2018,

Judge Duffin issued a decision recommending that this court deny the petition

                                        1
and deny a certificate of appealability. Dkt. No. 28. The recommendation

advised the petitioner that he needed to file written objections within fourteen

days of the date he was served with the recommendation. Dkt. No. 28 at 36. To

date, the court has not received any objections to the recommendation. This

court agrees with Judge Duffin’s recommendation, adopts it and dismisses the

petition.

II.   Analysis

      A.     Standard of Review

      The Federal Rules of Civil Procedure apply to habeas petitions filed under

28 U.S.C. §2254. See Rule 12 of the Rules Governing Section 2254 Cases in the

United States District Courts. Under Fed. R. Civ. P. 72(b), if a party does not

object to a magistrate judge’s report and recommendation, the district court

reviews the recommendation for clear error. Fed. R. Civ. P. 72(b); Johnson v.

Zema Sys. Corp., 170 F.3d 734, 739 (7th Cir. 1999) (citations omitted).

Because the petitioner has not filed any objections, this court’s only task is to

determine whether Judge Duffin’s report and recommendation is clearly

erroneous.

      B.     Judge Duffin’s Report and Recommendation (Dkt. No. 28)

      Judge Duffin’s recommendation succinctly recounted the relevant

background of the petitioner’s conviction:

             On the morning of July 26, 2008, a Marinette County Sheriff’s
      Deputy served [the petitioner] with a temporary restraining order
      that [the petitioner’s] wife, Dina, had obtained against him. (ECF No.
      16-2 at 47 (all citations reflect ECF pagination).) Dina sought the
      temporary restraining order because [the petitioner] said he was
      “going to get a gun and put her six feet under.” (ECF No. 16-2 at 47.)
      Less than twelve hours later, [the petitioner] shot and killed Dina.

             Following a jury trial in September 2009, where his defense
      was that the shooting was an accident, [the petitioner] was convicted
      of first-degree intentional homicide and sentenced to life in prison
                                        2
      without the possibility of extended supervision. (ECF No. 16-2 at 37-
      45)

Dkt. No. 28 at 1-2.

      Judge Duffin described the subsequent proceedings in the Wisconsin

state courts, including the petitioner’s direct appeal, his Knight petition for a

writ of habeas corpus and his two motions for post-conviction relief under Wis.

Stat. §974.06. Id. Judge Duffin then summarized the applicable standard

under the Antiterrorism and Effective Death Penalty Act of 1996 (“AEDPA”),

noting he could grant habeas relief only if he found (1) that the state court’s

decision was contrary to or involved an unreasonable application of clearly

established Federal law, as determined by the Supreme Court of the United

States, or (2) that the state court’s decision was based on an unreasonable

determination of the facts in light of the evidence presented in the state court

proceeding. Id. at 10 (quoting Miller v. Smith, 765 F.3d 754, 759-60 (7th Cir.

2014)).

            1.     Ground One: Lorea Saunier “Other Acts” Evidence

       Judge Duffin recounted that

      [t]he trial court permitted the state to admit evidence that, when [the
      petitioner] was 18-years-old, he battered his then-13-year-old
      girlfriend, Lorea Saunier, threatened a male whom he suspected of
      being interested in her, shot off his finger when he thought Lorea
      would break up with him, and attempted suicide when she did break
      up with him.

Dkt. No. 28 at 10 (citing Dkt. No. 1 at 7). The first ground of the petitioner’s

petition argued that in admitting this evidence, the state court violated his

right to due process.

      Judge Duffin said that he could not locate where the petitioner had fairly

presented this claim as a federal constitutional claim to the Wisconsin state


                                         3
courts. Id. at 11. Even ignoring this “fundamental defect,” Judge Duffin found

the trial court’s ruling to be a reasonable exercise of discretion because “by

showing past instances of [the petitioner’s] violent reaction to the prospect of

losing a partner, it tended to rebut [the petitioner’s] defense that he

accidentally shot Dina.” Id. This court finds no clear error with Judge Duffin’s

decision and will adopt his reasoning.

             2.    Expert Testimony

      Judge Duffin next observed that the petition argued that the trial court

had erred by allowing expert testimony in violation of the petitioner’s due

process rights. Id. at 12. Judge Duffin observed that “[t]he trial court permitted

the state to introduce the opinion of an expert who testified that women who

leave domestic abusers are at a much higher risk of being killed or the victim of

the most severe kinds of violence.” Id. at 12 (citing Dkt. No. 1-2 at 41).

      After examining the substance of the expert’s testimony, Judge Duffin

concluded that the petitioner had not “fairly present[ed] this claim in terms of

an alleged denial of a federal constitutional right” in the state courts. Id. at 14.

He also found the trial court’s decision to allow the testimony a reasonable

exercise of discretion that did not violate due process. Id. This court finds no

clear error with Judge Duffin’s decision and will adopt his reasoning.

             3.    Ineffective Assistance of Trial Counsel—Plea Offer

      The next ground of the petition alleged “that [the petitioner’s] attorney

did not tell him that the state prosecutor offered to reduce the charge to first-

degree reckless homicide in exchange for [the petitioner’s] guilty plea.” Id. at

16. Judge Duffin observed that the Wisconsin Court of Appeals had denied the

claim in part because “the lead prosecutor confirmed in an affidavit to the

circuit court that no offer was ever contemplated, let alone communicated to


                                         4
defense counsel.” Id. (quoting Dkt. No. 1-2 at 28-29). He concluded that the

petitioner had not proffered any evidence—aside from his own assertions—to

support his claim that the prosecutor made such an offer. Id. For those

reasons, Judge Duffin recommended that this court deny this ground for relief.

This court finds no clear error with Judge Duffin’s decision and will adopt his

reasoning.

             4.    Ineffective Assistance of Trial Counsel—Gunshot Residue Test

      The petition also argued that the petitioner’s trial counsel was ineffective

for failing to investigate the results of a gunshot residue test performed by

police. Id. at 16. Judge Duffin agreed with the Wisconsin Court of Appeals that

the results of the testing would have been immaterial, reasoning that

      even if the swabs taken from Dina’s hands had been tested for
      gunshot residue, the test results would not have been material to
      [the petitioner’s] defense. It was undisputed that Dina was shot in
      the chest at close range. If it were possible to reliably conclude that
      gunshot residue was on Dina’s hands, [the petitioner] has failed to
      demonstrate that this would suggest that she had been reaching for
      the gun when it fired, as opposed to, for example, raising her hands
      in a defensive reaction to a gun being pointed at her or simply being
      in proximity to a gunshot.

Id. at 17-18. He recommended denying this ground for relief. This court finds no

clear error with Judge Duffin’s decision and will adopt his reasoning.

             5.    Ineffective Assistance of Trial Counsel—Toxicology Report

      The petition contended that the petitioner’s trial counsel was ineffective

for failing to request an evidentiary hearing on the admissibility of the victim’s

toxicology results. Id. at 18. Judge Duffin found no error in trial counsel’s

failure to investigate the toxicology results because “any presence of controlled

substances in [the victim’s] blood following her death [was] irrelevant to [the

petitioner’s] defense at trial.” Id. This court finds no clear error with Judge

Duffin’s decision and will adopt his reasoning.
                                         5
                6.   Ineffective Assistance of Trial Counsel—Conflict of Interest

      The petitioner asserted that his trial counsel should have requested an

evidentiary hearing to investigate a conflict of interest between the petitioner’s

former attorneys and the special prosecutor in the case, David Wambach. Id. at

19. Judge Duffin recounted that the petitioner’s original two attorneys, Kent

Hoffman and DeShea Morrow, had withdrawn as counsel and accepted

positions with the Marinette County District Attorney’s office. Id. Judge Duffin

emphasized the fact that a special prosecutor—not the local district attorney

who hired Hoffman and Morrow—had tried the case. Id. The special prosecutor

also had submitted an affidavit to the Wisconsin Court of Appeals certifying

that he had not received any information through any of the petitioner’s former

attorneys. Id. Judge Duffin found that the petitioner “had failed to demonstrate

that any conflict of interest existed between the two attorneys who prosecuted

him and those who defended him.” Id. at 19. This court finds no clear error

with Judge Duffin’s decision and will adopt his reasoning.

                7.   Ineffective Assistance of Trial Counsel—Right to a Public Trial

      The petitioner also argued that his trial counsel was ineffective for

withdrawing a motion for a mistrial. Id. at 20. Judge Duffin explained that one

set of doors to the courthouse had been locked for a portion of the first day of

the trial and that the petitioner’s trial counsel had moved for a mistrial on that

basis. Id. Judge Duffin recounted that the trial judge had concluded that the

remedy would be for the testimony to be repeated; the petitioner’s trial counsel

decided not to repeat the damaging testimony and withdrew the motion for a

mistrial. Id.

      Judge Duffin concluded that “although one entrance was apparently

locked for [] as much as two hours on the first day of trial, the public was able


                                          6
to access the court through four other doors. The locking of one door did not

deny [the petitioner] his Sixth Amendment right to a public trial.” Id. This court

finds no clear error with Judge Duffin’s decision and will adopt his reasoning.

             8.    Ineffective Assistance of Appellate Counsel—Change of Venue

      The petitioner’s next category of claims challenged the performance of his

appellate counsel. Judge Duffin began by explaining the standard for the

performance of appellate counsel: “‘Appellate counsel is not required to raise

every non-frivolous issue and her performance is deficient under Strickland

only if she fails to argue an issue that is both “obvious” and “clearly stronger”

than the issues actually raised.’” Id. at 21 (quoting Long v. Butler, 809 F.3d

299, 312 (7th Cir. 2015)).

      The recommendation recounted that the petitioner had moved the trial

court for a change of venue given the local pretrial publicity associated with the

case; the habeas petition charged appellate counsel with ineffective

performance for failing to raise the change of venue issue on appeal. Id. Judge

Duffin noted:

             Although [the petitioner’s] case had received some coverage in
      the local press, the trial court noted it was not inflammatory and it
      was long enough ago that the court suspected jurors would be
      unlikely to remember any details. (ECF No. 1-2 at 12.) Nonetheless,
      the court said it would revisit the issue if problems arose during jury
      selection. (ECF No. 1-2 at 12.) No such problems arose that could
      plausibly suggest a change of venue was necessary. (ECF No. 1-2 at
      12.)

Id. at 23. Judge Duffin agreed with the Wisconsin courts, finding that the

petitioner “has failed to show that ‘pervasive and inflammatory pretrial

publicity utterly corrupt[ed] the trial atmosphere’ or that ‘pretrial publicity

created actual juror prejudice against him.’” Id. at 23 (quoting Willard v.




                                         7
Pearson, 823 F.2d 1141, 1146 (7th Cir. 1987)). This court finds no clear error

with Judge Duffin’s decision and will adopt his reasoning.

            9.     Ineffective Assistance of Appellate Counsel—Heinze Letter

      The petitioner argued that his appellate counsel should have appealed

the trial court’s admission of a letter that the petitioner wrote to Jessica

Heinze. Id. at 23. Judge Duffin observed that Jessica Heinze was an inmate at

the Marinette County Jail at the same time as the petitioner. Id. He further

recounted that

             [t]he trial court admitted into evidence a letter that [the
      petitioner] wrote to Heinze that [the petitioner] decorated with multi-
      colored hearts. In the letter [the petitioner] told Heinze, “Don’t be
      yelling in the vents to the other guys unless you make it clear to
      them that . . . you’re my girl . . . and that we’re a couple now.” (ECF
      Nos. 16-9 at 242-43; see also 16-10 at 165.) He continued, “I just
      don’t want to learn that someone else moved in and took you away
      because . . . they [sic] better hope I don’t get moved by them or see
      them in the hall or visitors’ area because I will go off on them. I can
      still hit very hard, and I don’t back down. . . . They don’t have a
      chance in hell.” (ECF. 16-9 at 243-44).

Id. at 23-24. Judge Duffin found that the petitioner could not establish

ineffective assistance of appellate counsel because he could not show that his

argument about the Heinze letter was clearly stronger than his challenge to the

Lorea Saunier other acts evidence. Id. at 24. Judge Duffin reasoned that the

petitioner wrote the Heinze letter while he awaited trial for the murder of his

wife—its recency made the case for its admissibility much stronger than the

Lorea Saunier other acts evidence. This court finds no clear error with Judge

Duffin’s decision and will adopt his reasoning.

            10.    Ineffective Assistance of Appellate Counsel—Statements

      Next, the petitioner asserted that his statements to police officers were

involuntary and taken in violation of Miranda v. Arizona, 384 U.S. 436 (1966).


                                         8
Id. at 26. Judge Duffin observed that the petitioner had exhausted this claim

only through a challenge to the effectiveness of his appellate counsel. Id. After

reviewing the context of the petitioner’s statements and the public safety

exception to Miranda, Judge Duffin remarked that when police arrived on the

scene, “there clearly was an active emergency.” Id. at 27. He wrote, “It was

immediately after [the petitioner] inquired about whether medical help was on

its way that [the officer] naturally asked [the petitioner], ‘What happened?’

Information as to how a person came to need medical attention is essential to

providing effective aid.” Id. Judge Duffin concluded that it was “wholly

reasonable” for the petitioner’s appellate counsel to forego arguing that the

petitioner’s statements to officers were inadmissible. Id. This court finds no

clear error with Judge Duffin’s decision and will adopt his reasoning.

            11.    Ineffective Assistance of Appellate Counsel—Mike Evans’s
                   Statement

      The trial court allowed a statement made by the petitioner’s brother,

Mike Evans, to be played for the jury despite Mike’s inability to recall making

the statement. Id. at 27. The petitioner argued that his appellate counsel

should have challenged this admission as violating the petitioner’s

confrontation clause rights. Id. at 28. Judge Duffin explained that in United

States v. Owens, the Supreme Court concluded that there was no confrontation

clause violation where the court admitted a victim’s prior identification of the

defendant as the assailant despite the fact that, at trial, the victim’s impaired

memory prevented him from again identifying the defendant. Id. at 29 (citing

United States v. Owens, 484 U.S. 554 (1988)). He also held that “the

confrontation clause is satisfied ‘when the witness must look the accused in

the eye in court’ and is subject to cross-examination.” Id. (citing United States

v. Keeter, 130 F.3d 297, 302 (7th Cir. 1997)). Because the petitioner’s brother
                                         9
testified at trial and was subject to cross-examination by the petitioner’s

attorneys, Judge Duffin found that the petitioner’s confrontation clause

argument would have failed. Id. Consequently, the petitioner’s appellate

counsel was not ineffective for failing to raise it. Id. The court finds no clear

error with Judge Duffin’s decision and will adopt his reasoning.

             12.   Admission of Tracy Brabant’s Testimony

      The petitioner argued that the trial court should not have allowed the

victim’s sister, Tracy Brabant, to testify that she overhead the victim tell the

petitioner that she was divorcing him. Id. at 29-30. Judge Duffin repeated the

Wisconsin Court of Appeals’ recitation of the sister’s testimony:

             The sister testified that on the day [the petitioner] damaged
      the victim’s property, [the petitioner] came to her apartment three
      or four times to talk to the victim. On the third or fourth visit, [the
      petitioner] stated to the victim that they were still married, and she
      responded in a loud and vocal manner, “[W]ell, not for long because
      I am divorcing you and just . . . get that through your head and . . .
      leave me alone.” Evans seemed very agitated and eventually left only
      to return later to do damage to the belongings.

Id. at 29-30 (quoting Dkt. No. 1-2 at 27, ¶10).

      Judge Duffin concluded that the sister’s statement was not hearsay

because “[i]t was not admitted for the truth of the assertion that [the victim]

was divorcing [the petitioner.] Rather, it was offered to show how [the

petitioner] reacted to [the victim] telling him that she was divorcing him.” Id. at

30. He also noted that the statement was relevant in undermining the

petitioner’s defense that the shooting was an accident. Id. Because the

statement was not hearsay, Judge Duffin found that its admission did not

violate the petitioner’s confrontation clause rights and that the petitioner’s trial

and appellate counsel were not ineffective for failing to pursue this claim. Id.




                                         10
(citing Crawford v. Washington, 541 U.S. 36, 59 n.9 (2004)). This court finds no

clear error with Judge Duffin’s decision and will adopt his reasoning.

            13.    Prosecutorial Misconduct

      The petitioner alleged that the prosecutor had engaged in misconduct at

trial. Id. at 31. Judge Duffin provided the context for that claim:

             At trial, Lorea Saunier testified that she observed [the
      petitioner] try to kill himself and that once [the petitioner] was taken
      away by an ambulance, she went to school. (ECF No. 16-9 at 480-
      81.) She later went to the hospital with her mother because, Lorea
      was told, [the petitioner] was refusing to allow the medical staff to
      take blood from him unless Lorea was there to hold his hand. (ECF
      No. 16-9 at 482.) The testimony was admitted over [the petitioner’s]
      objections after the prosecutor explained that it was being offered
      not for the truth of the matter asserted but rather merely to explain
      why Lorea went to the hospital. (ECF No. 46-9 at 481-82.) The court
      ruled, “All right, for that purpose only.” (ECF No. 16-9 at 482.)

Id. at 31-32.

      The petitioner argued that the prosecutor engaged in misconduct by

asking Lorea Saunier about the suicide attempt despite the trial court’s ruling.

Id. at 32 (citing Dkt. No. 1-1 at 6). Judge Duffin observed, however, that the

trial court did not categorially exclude testimony about the suicide attempt; it

“stated only that Lorea ‘can’t come in and just say people at the hospital called

me and said get in here because we can’t control him unless you’re here to hold

his hand.’” Id. (quoting Dkt. No. 16-8 at 312). Judge Duffin found that the trial

court was remarking that if the state had presented the evidence in that way, it

would have constituted hearsay. Id. He concluded that “setting aside questions

of whether [the petitioner] properly presented this claim to all levels of the

Wisconsin judiciary, the claim is meritless and does not warrant habeas relief.”

Id. This court finds no clear error with Judge Duffin’s decision and will adopt

his reasoning.


                                        11
            14.   Remaining Arguments

      Judge Duffin concluded by explaining to the petitioner that he would not

review the claims the petitioner made in his second motion for post-conviction

relief under Wis. Stat. §974.06. Id. at 32-33. Judge Duffin recounted that

under what is referred to as the Escalona-Naranjo doctrine, the state court may

dismiss claims contained in a second §974.06 motion unless the defendant can

show “‘a sufficient reason for why the claims were not raised on direct appeal

or in a previous §974.06 motion.’” Id. at 34 (quoting State v. Lo, 264 Wis.2d 1

(2003)). Judge Duffin noted that the Wisconsin Court of Appeals relied upon

this principle in its summary dismissal of the petitioner’s second §974.06

motion and that the dismissal rendered the claims in the petitioner’s second

§974.06 motion procedurally defaulted in federal court. Id. Judge Duffin found

that the petitioner had not demonstrated cause and prejudice to excuse his

default, nor had he shown that a failure to consider the claims would result in

a fundamental miscarriage of justice. Id. Accordingly, Judge Duffin concluded

that federal habeas relief was not available on these claims. This court agrees

with Judge Duffin’s recommendation and will adopt his reasoning.

      Judge Duffin observed that the petitioner had argued that his appellate

counsel’s ineffectiveness should excuse his procedural default on his claims

about statements to police officers, change of venue, his brother’s recorded

statements, his letters to Heinze, prosecutorial misconduct and the admission

of expert testimony. Id. at 34. Judge Duffin remarked that he already had set

aside possible procedural default and considered each of these claims on their

merits, and because each claim failed on the merits, Judge Duffin did not

further consider the argument. Id. at 35. This court agrees with Judge Duffin’s

recommendation and will adopt his reasoning.


                                       12
       Judge Duffin also recounted that the petitioner had made similar

arguments about his post-conviction counsel:

       To the extent [the petitioner] defaulted his claims regarding the
       state’s alleged plea offer, the failure to investigate the gunshot
       residue test results, the failure to request an evidentiary hearing
       regarding the toxicology report, the alleged conflict of interest, the
       withdrawal of the motion for mistral, the failure to call Sharon and
       Robert Saunier as witnesses, the failure to call Matthew and April
       Colangelo as witnesses, the failure to object to the prosecutor’s voir
       dire, and the failure to object to the prosecutor’s opening
       statements, then, [the petitioner] argues that his post-conviction
       counsel was ineffective.

Id. at 35. Judge Duffin rejected this argument for two reasons: because the

petitioner had no constitutional right to effective assistance of counsel in his

post-conviction proceedings, id. (citing Ross v. Moffitt, 417 U.S. 600, 616

(1974); Pennsylvania v. Finley, 481 U.S. 551, 556 (1987)); and because the

petitioner represented himself in proceedings after his direct appeal, and “a

party who chooses to represent himself cannot later claim that his

representation was ineffective.” Id. at 35 (citing Faretta v. California, 422 U.S.

806, 834 (1975)). This court agrees with Judge Duffin’s recommendation and

will adopt his reasoning.

       Finally, Judge Duffin rejected the petitioner’s argument that the

cumulative effect of the alleged errors resulted in a violation of the petitioner’s

right to due process; he found no error in the petitioner’s conviction. This court

agrees with Judge Duffin’s recommendation and will adopt it, in full.

III.   Certificate of Appealability

       Under Rule 11(a) of the Rules Governing Section 2254 Cases, the court

must consider whether to issue a certificate of appealability. A court may issue

a certificate of appealability only if the applicant makes a substantial showing

of the denial of a constitutional right. See 28 U.S.C. §2253(c)(2). The standard

                                         13
for making a “substantial showing” is whether “reasonable jurists could debate

whether (or, for that matter, agree that) the petition should have been resolved

in a different manner or that the issues presented were adequate to deserve

encouragement to proceed further.” Slack v. McDaniel, 529 U.S. 472, 484

(2000). Judge Duffin recommended that this court decline to grant a certificate

of appealability; this court accepts that recommendation. No reasonable jurist

could debate that the petitioner’s claims for habeas relief under 28 U.S.C.

§2254 should be denied.

IV.   Conclusion

      The court ADOPTS Judge Duffin’s report and recommendation in full.

Dkt. No. 28.

      The court DENIES the petition for writ of habeas corpus. Dkt. No. 1.

      The court ORDERS that this case is DISMISSED. The clerk will enter

judgment accordingly.

      The court DECLINES TO ISSUE a certificate of appealability.

      Dated in Milwaukee, Wisconsin this 29th day of November, 2019.

                                     BY THE COURT:


                                     _____________________________________
                                     HON. PAMELA PEPPER
                                     Chief United States District Judge




                                       14
